EXHIBIT 10.5 VERSION WITH CONFIDENTIAL TERMS EXCLUDED MANUFACTURING AND LICENSE AGREEMENT THIS MANUFACTURING AND LICENSE AGREEMENT (the “Agreement”) is made and entered into as of December 17, 2008 (the “Effective Date”) by and between OPEN ENERGY CORPORATION, a Nevada corporation (“Licensor”), having a principal place of business at 514 Via de la Valle, Suite 200, Solana Beach, California 92075, and WUXI SUNTECH POWER CO., LTD., a corporation organized under the laws of the People’s Republic of China (“Suntech”) having a principal place of business at 17-6 Chang Jiang South Road, New District Wuxi, China 214028. 1.Definitions and Grant of License. 1.1“Affiliate” means, with respect to either party, any other party that, directly or indirectly controls or is controlled by or is under common control with such party.For purposes of this definition, “control” means the possession, directly or indirectly, of the power to direct or cause the direction of management or policies of such party through the ownership of voting securities. 1.2“Licensor Technology” means all Technology provided by Licensor to Suntech pursuant to this
